
	
		I
		111th CONGRESS
		2d Session
		H. R. 5946
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a competitive pilot program that utilizes
		  community, innovation, and technology to improve physical fitness education and
		  curriculum in elementary schools and secondary schools.
	
	
		1.Short titleThis Act may be cited as
			 P.E. for the 21st Century Act.
		2.Competitive pilot
			 program to improve physical fitness education and curriculum
			(a)In
			 generalFrom the amounts
			 appropriated to carry out this Act, the Secretary shall award grants, on a
			 competitive basis, to local educational agencies and charter schools to improve
			 physical fitness education and curriculum in elementary schools and secondary
			 schools.
			(b)LimitationThe
			 Secretary may not award a grant under this Act to more than 1 local educational
			 agency or charter school in each State.
			(c)Applications
				(1)In
			 generalTo receive a grant under this Act, a local educational
			 agency or charter school shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
				(2)DeadlineThe
			 Secretary shall ensure that the deadline for submitting applications under
			 paragraph (1) is not later than 1 year after the date of the enactment of this
			 Act.
				(d)Uses of
			 fundsEach local educational agency and each charter school
			 receiving a grant under this Act shall use such funds to carry out, for 1
			 school year, a pilot program that—
				(1)makes technology (such as heart rate
			 monitors, body mass testing, and body fat testing) a key component of testing
			 and assessing the physical fitness and improvement of each student enrolled in
			 elementary schools and secondary schools in the agency or the charter school;
				(2)creates
			 partnerships between the agency or charter school and local business (such as
			 gyms, groceries, and farmer’s markets) to ensure community support for the
			 program, and local financial and professional assistance; and
				(3)incorporates
			 physical fitness education (in addition to and outside of the regular physical
			 fitness education classes provided by the agency or charter school) into
			 multiple areas of the curriculum, such as courses in math, sciences, social
			 science, home economics, and nutrition.
				(e)Reports
				(1)Local
			 educational agency and charter school reportsEach local
			 educational agency and each charter school receiving a grant under this Act
			 shall, at the end of the last 3-month period of the pilot program being carried
			 out by the agency or charter school with such grant funds, submit to the
			 Secretary a report in such form and containing such information as the
			 Secretary may require, including information on the improvements in the
			 physical fitness of students enrolled in the elementary schools and secondary
			 schools in the agency or the charter school.
				(2)SecretaryNot later than 6 months after receiving
			 reports under paragraph (1), the Secretary shall transmit to Congress a report
			 on—
					(A)the outcomes of
			 the pilot programs carried out with such grant funds, including the
			 improvements in the physical fitness of students participating in such
			 programs; and
					(B)recommendations on improving the core
			 curriculum of physical fitness in elementary schools and secondary schools.
					(f)DefinitionsFor
			 purposes of this Act:
				(1)ESEA
			 termsThe terms local educational agency;
			 elementary school; and secondary school have the
			 meanings given such terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(2)Charter
			 schoolThe term charter school has the meaning given
			 the term in section 5210 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7221i).
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
				(4)StateThe term State means each of
			 the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico.
				
